NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS                             FILED
                          FOR THE NINTH CIRCUIT                               SEP 12 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-50178

              Plaintiff - Appellee,              D.C. No. 3:10-cr-01021-JLS-1

  v.
                                                 MEMORANDUM*
JOSE RAMIREZ-ACOLTZI,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                     Argued and Submitted September 6, 2012
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, WATFORD and HURWITZ, Circuit
              Judges.

       Jose Ramirez-Acoltzi challenges his conviction for illegally entering the

United States after being deported. He argues that the January 1997 deportation

upon which his conviction is based was fundamentally unfair because the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2
Immigration Judge failed to meaningfully advise Ramirez of his apparent

eligibility for relief from deportation.


      To prevail on this argument, Ramirez must demonstrate prejudice, which

requires showing that a plausible ground for relief from deportation existed at the

time of his deportation hearing. See United States v. Muro-Inclan, 249 F.3d 1180,

1185 (9th Cir. 2001) (citing United States v. Arrieta, 224 F.3d 1076, 1079 (9th Cir.

2000)). Because Ramirez argues that he was eligible for relief from deportation in

part through a waiver of criminal inadmissibility, he must point to facts making it

plausible that his deportation would have caused extreme hardship to his citizen

family. Id. at 1184 (citing 8 U.S.C. § 1182(h)).


      In his attempt to show the plausibility of an extreme hardship finding,

Ramirez relies on his own declaration (which described his family ties in the

United States), and counsel’s argument that deportation would have harmed

Ramirez’s citizen daughter because her health would have deteriorated without the

medicine Ramirez’s economic support helped provide. Even if we could credit

counsel’s argument (as opposed to what the declaration actually says), these are

merely the “common results of deportation,” which we have held are insufficient to

establish extreme hardship. See Muro-Inclan, 249 F.3d at 1185–86; United States
                                                                        page 3
v. Arce-Hernandez, 163 F.3d 559, 563–64 (9th Cir. 1998). Accordingly, Ramirez

has failed to demonstrate prejudice.


      AFFIRMED.